Citation Nr: 1711575	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  09-27 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an initial rating increase in excess of 30 percent for irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1975 to December 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which initially granted service connection for chronic diarrhea and GERD, and assigned each disability a 10 percent rating, effective October 30, 2007.

A May 2012 rating decision recharacterized the issues as a single disability of IBS and GERD, and increased the separate 10 percent ratings to a single 30 percent rating, effective from October 30, 2007 date of service connection. 

In October 2013, the Board remanded the case to schedule the Veteran for a hearing.  Accordingly, in November 2013, pursuant to the Board remand, a hearing was scheduled for January 2014, with a notice of the date and time for the hearing mailed to the Veteran.  However, the Veteran failed to report to his scheduled hearing and failed to provide good cause for his failure to do so.  Therefore, the Veteran's hearing request is considered withdrawn.

In April 2015, the Veteran executed a new power-of- attorney (VA Form 21-22), designating the Veterans of Foreign Wars of the United States as his representative. The Board recognizes the change in representation.

In April 2016, the Board remanded the case for the RO to schedule a contemporaneous VA examination for the Veteran.  

The Board notes that in August 2009, the Veteran filed a TDIU claim.  A May 2010 rating decision denied the claim.  In September 2010, the Veteran filed a notice of disagreement.  In April 2013, the RO issued a statement of the case, but the Veteran did not submit a substantive appeal.  However, the Board points out that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453 - 54 (2009).  Here, the Veteran has asserted on various occasions that he is unable to work full-time as a result of his service-connected disabilities.  See November 2016 Statement in Support of Claim; see also September 2010 Form VA 9/Notice of Disagreement.  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised, and the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim for IBS and GERD.  Rice, 22 Vet. App. at 453 - 54.

This appeal was processed electronically using the Veterans Benefits Management System.  Additionally, a review of the Virtual VA electronic case management system reveals additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1. The Veteran has been assigned the maximum rating of 30 percent for his IBS and GERD disability.

2. The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities make him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial rating increase in excess of 30 percent for IBS and GERD have not been established.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.113, 4.114, Diagnostic Code 7319 (2016).

2. The criteria for entitlement to a TDIU have not been established.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

VA's duty to notify was satisfied by letters dated in February 2008 and November 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The duty to assist the Veteran in the development of his claim has also been met.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs), VA treatment records, Social Security Administration records and private treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded VA compensation and pension examinations in July 2008, March 2010 and August 2016.  The Board finds that the VA examination reports are adequate to decide the merits of the case because the VA examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the VA examination reports set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinions.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances. . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Initial Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating applies.  38 C.F.R. § 4.7  (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Diagnostic codes (DCs) in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261 - 62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).
A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The schedule of ratings for a disability pertaining to the digestive system is applicable to the criteria set forth in 38 C.F.R. § 4.114.  Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, shall not be combined with each other.  Rather, a single evaluation will be assigned under the DC which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  As explained further in 38 C.F.R. § 4.113, certain coexisting abdominal diseases do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  See also 38 C.F.R. § 4.14.

The Veteran's IBS and GERD disability is rated as 30 percent disabling under Diagnostic Code 7319.  Irritable Bowel Syndrome (IBS) is rated by analogy to irritable colon syndrome under Diagnostic Code 7319.

Under Diagnostic Code 7319, a noncompensable rating is warranted for irritable colon syndrome (spastic colitis, mucous colitis, etc.) that is mild; and for disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate disability with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted for severe disability, with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id.

The Veteran asserts that his service-connected IBS and GERD are worsening.  See September 2010 Form VA 9.  He further asserts that he cannot attend any social gatherings or make any long trips without having a restroom nearby.  See November 2016 Statement in Support of Claim.  In a November 2016 correspondence, his mother asserted that his health has been failing for a while and that his condition is getting worse.  She also stated that the Veteran is having trouble with his stomach.  A November 2016 correspondence by the Veteran's brother also indicated that the Veteran's condition has been worsening and that his bowel movement has developed into an uncontrollable state.

In a July 2008 VA examination, a VA examiner noted that the Veteran had a history of having several loose stools per day, associated with urgency.  The VA examiner also made note of the Veteran's complaints of experiencing approximately 3 episodes of stool incontinence while in bed during the preceding four years.  According to the VA examiner, there were no histories of hospitalization or surgery, trauma to the esophagus, esophageal endoplasm, vomiting associated with esophageal disease, dysphagia, esophageal distress, melena or dilation.  However, the Veteran manifested symptoms of nausea several times a week, heartburn or pyrosis several times a week, and weekly regurgitations of partially digested food.

In a March 2010 VA examination, the VA examiner noted that the Veteran had a history of reflux, occasional heartburn, diarrhea occurring approximately twice a week, along with occasional cramping.  According to the VA examiner, the Veteran showed no signs of dysphagia or pyrosis, hematemesis, melana, vomiting, constipation, fistulas, or ulcerative colitis.  His treatment consists of taking Omeprazole twice a day with good response.   Additionally, the VA examiner noted that the Veteran's weight was stable.  In a July 2010 addendum to the March 2010 VA examination, the RO asked the VA examiner whether the Veteran's diarrhea is associated with a service-connected condition.  The VA examiner, clarifying his findings from the March 2010 VA examination, stated that the Veteran's IBS is the diagnosis that is associated with diarrhea, and it is service-connected under DC 7319, for which the term "irritable colon syndrome" is synonymous with "irritable bowel syndrome."

In an August 2016 VA examination for his IBS, the VA examiner noted the Veteran's complaints of intermittent abdominal cramps, associated with loose bowel movements on a daily basis.  The VA examiner also noted that the Veteran has a history of a colon polyp, which was diagnosed as tubular adenoma.  On examination, the VA examiner reported frequent episodes of bowel disturbances with abdominal distress, and episodes of exacerbations and/or attacks of the intestinal condition approximately twice within a twelve-month period.  The VA examiner opined that there was no evidence of significant functional impairment or disability at the time of the examination.  The VA examiner's rationale was that the Veteran's occasional abdominal cramps had no evidence of poor appetite or weight loss, and there was no evidence of gastrointestinal bleeding or anemia.  Additionally, the VA examiner indicated that the Veteran's July 2015 colonoscopy, which revealed the colon polyp, detected no other abnormalities.

An August 2016 VA examination for his GERD indicated that the Veteran was diagnosed with GERD and a separate diagnosis of hiatal hernia in September 2009.  However, the VA examiner noted that his STRs did not indicate a diagnosis of GERD.  He explained that a barium swallow/esophagram in September 2009 revealed a mild gastric reflux and otherwise, the esophagus was satisfactory and there was a small hiatal hernia.  The VA examiner also noted that the Veteran reported having good appetite, and despite occasional nausea, he did not experience vomiting.  The VA examiner reported that the Veteran had no evidence of anemia, and hemoglobin and hematocrit had been within normal limits between June 1992 and March 2015.  The VA examiner opined that the Veteran's condition was stable, without evidence of significant functional impairment disability.  His rationale was that the Veteran's diagnosed GERD was mild and that there was no evidence of anemia and weight loss and use of proton pump inhibitors to improve his symptoms had been discontinued.

In this case, the Veteran's predominant symptoms are associated with IBS and have been rated under DC 7319.  Under DC 7319, the maximum permissible rating assigned to a service connected disability of IBS is 30 percent, which requires symptoms of severe diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  The Board finds that an increased rating for IBS and GERD is not warranted since the Veteran is currently assigned the maximum rating of 30 percent for his IBS and GERD.  

However, the Board has also considered whether higher ratings are warranted under alternative DCs.  In this regard, GERD is rated by analogy to hiatal hernia under DC 7346.  Under Diagnostic Code 7346, the maximum rating of 60 percent is warranted for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  In this case, the evidence fails to show that the Veteran has symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health to warrant the next higher 60 percent rating under DC 7346 for GERD.  

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119(1999); Hart v. Mansfield, 21 Vet. App. 505  (2007). However, the weight of the credible evidence demonstrates that since October 30, 2007, when service connection became effective, the Veteran's GERD and IBS disability has not warranted a rating higher than 30 percent.  As the preponderance of the evidence is against the claim for an initial higher rating, the claim must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Consideration

Since the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id; 38 C.F.R. § 3.321(b)(1).  The criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114.

The Board has considered step one under Thun, 22 Vet App 111 and finds the symptomatology and occupational and social impairment caused by the Veteran's IBS and GERD are all specifically contemplated by the schedular rating criteria, and the Veteran is not entitled to an extraschedular rating for IBS and GERD.  Thun, 22 Vet. App. at 111.  The Veteran has described his symptoms of chronic diarrhea and episodes of abdominal distress, which are already contemplated by the rating of his disability.  While prescription medication or treatment is available, the August 2016 GERD VA examination noted that proton pump inhibitors have been discontinued due to improvement of symptoms.  The schedular rating takes such symptoms into account in the DC by listing specific symptoms along with their severity.  The Board finds the pertinent rating criteria, as detailed previously, accurately and precisely describes the severity and symptoms of the service-connected IBS and GERD disability.  Thus, the evidence does not present an exceptional disability picture.  The Veteran has not asserted, nor has there been evidence to show that the combined effects of the service connected IBS and GERD disability warrants consideration of an extraschedular combined rating.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise extraschedular issue); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Based on the foregoing, the Board finds that the requirements for an extraschedular rating for the Veteran's service-connected IBS and GERD, under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. at 111.

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b). 

The Veteran contends that he is entitled to a TDIU because his service-connected disabilities render him unemployable.  Service connection is currently in effect for migraines/tension headaches, rated at 10 percent; and an IBS and GERD disability, rated at 30 percent.  The combined service-connected disability rating is 40 percent.  Thus, the Veteran does not meet the minimum percentage requirements, set forth in 38 C.F.R. §4.16(a), for consideration of TDIU.  However, consideration of TDIU, pursuant to 38 C.F.R. §4.16(a), must be considered. 

The question then becomes whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment, work which is more than marginal that permits the individual to earn a living wage consistent with education and occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed, is employed only part-time, or has difficulty obtaining employment, is not enough.  A rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In his November 2016 Statetment in Support of Claim, the Veteran stated that he has been dealing with his disability for thirty-nine years and he cannot attend social gatherings or make any long trips without being near a rest room.  He further states that due to his disability, he is unable to work.  A July 2008 VA examination report for digestive conditions shows that the Veteran's work history includes an occupation as a welder/truck driver, although at the time of the VA examination, the Veteran was unemployed.  

In an August 2009 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran indicated that he last worked in September 2007 and that service-connected chronic diarrhea, GERD and migraine headaches prevented him from securing or following any substantially gainful occupation. 

During a March 2010 VA examination, the Veteran reported that he quit work in 2007 and went on Social Security disability due to a non service-connected mental condition and a non service-connected back condition.  The Veteran complained of irritable bowel syndrome, but noted that the condition does not affect his occupation.  It occasionally affects his activities of daily living.  The VA examiner concluded that the Veteran's GERD, irritable colon, and migraine headaches did not prevent him from being gainfully employed for light or heavy duty.  

In both August 2016 VA examination reports for IBS and GERD, the VA examiner concluded that neither the Veteran's esophageal conditions nor his intestinal conditions, including IBS, impacted his ability to work.  As noted above, the VA examiner opined that there was no evidence of significant functional impairment or disability at the time of the examination.  

Based on the evidence in the claims file, the Board finds that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 40 percent rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321 (a), 4.1.  Indeed, 38 C.F.R. § 4.1  specifically states: '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

The Board finds that the facts are not sufficient to warrant referral to the Director of Compensation Service for consideration of an extraschedular TDIU. The medical evidence indicates that the Veteran's IBS, GERD, and migraine headaches do not prevent him from obtaining or maintaining substantially gainful employment. Instead, the evidence shows that the Veteran is unable to obtain employment due to several nonservice-connected conditions.

Based on the foregoing, the preponderance of the evidence shows that the Veteran's service-connected disabilities impose, at most, occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. For these reasons, a TDIU is denied.  The preponderance of the evidence is against this claim.  As such, the "benefit of the doubt" rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.









ORDER

Entitlement to an initial rating increase in excess of 30 percent for IBS and GERD is denied.

Entitlement to a TDIU is denied.



____________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


